16-2215-cr
    United States v. Haessly

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 19th day of April, two thousand seventeen.

    PRESENT:
                       PETER W. HALL,
                       GERARD E. LYNCH,
                       CHRISTOPHER F. DRONEY,
                            Circuit Judges.

    United States of America,
                               Appellee,

                       v.                                               No. 16-2215-cr

    Keith Haessly,
                               Defendant-Appellant.


    FOR APPELLANT:                         Kelly Marie Barrett, Assistant Federal Defender, for Terence S.
                                           Ward, Federal Defender for the District of Connecticut, New
                                           Haven, CT.

    FOR APPELLEE:                          Raymond F. Miller, Sandra S. Glover, Assistant United States
                                           Attorneys, for Deirdre M. Daly, United States Attorney for the
                                           District of Connecticut, New Haven, CT.



        Appeal from a judgment of the United States District Court for the District of Connecticut

    (Bolden, J.).
   UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

   Defendant-Appellant Keith Haessly challenges the district court’s imposition of a sentence of

240 months’ imprisonment and lifetime supervision on his plea of guilty to the offense of using

an interstate facility to entice a minor to engage in unlawful sexual activity, a violation of 18

U.S.C. § 2422(b). We assume the parties’ familiarity with the procedural history of this matter,

the underlying facts, and the issues on appeal.

   I. Procedural Error

   In preparing for Haessly’s sentencing, the district court sought information from the

Sentencing Commission regarding “sentences received by defendants convicted under 18 U.S.C.

§ 2422(b) of offenses with similar characteristics to Mr. Haessly’s offense.” Docket Entry 54.

The Sentencing Commission responded with information about 30 cases from around the

country, identifying a high rate of non-guideline sentences (21 out of 30 received below-

guideline sentences, one received an above-guideline sentence, and only eight were sentenced

within the recommended guideline range), and providing data on the average sentences of those

in each category. The court passed this information on to the parties.

   On appeal, Haessly argues that by seeking, reviewing, and considering this information the

district court profoundly erred, and that the procedure was inconsistent with the court’s duty to

make an individualized assessment of his case, treated the recommended guideline sentencing

range as presumptively reasonable, violated the court’s duty to resolve factual disputes on the

record, usurped the authority of the Commission, and denied him due process of law. None of

those arguments, however, was made to the district court. Though provided with notice that the

district court had sought such information from the Sentencing Commission, Haessly did not


                                                  2
argue to the district court, as he does here, that seeking and reviewing such information was

inherently erroneous. Nor did he seek additional information from the court about how the

district court or the Commission identified “similar characteristics” to the present case as a

survey criterion. Instead, Haessly only addressed the weight to be accorded to the information,

arguing that it should receive “little, if any, weight.” Transcript of Sentencing Proceedings at 21.

That objection was insufficient to preserve the categorical arguments presented here.

Accordingly, we review only for plain error. See United States v. Zangari, 677 F.3d 86, 94-95

(2d Cir. 2012).

    We identify no such error. Haessly cites no statute, case, or rule that prohibits district courts

from seeking or relying on information about variance or departure rates in particular categories

of cases. To the contrary, it is well established that “[t]he sentencing court’s discretion is largely

unlimited either as to the kind of information it may consider, or the source from which it may

come. In fact, information from other proceedings may be relied upon at sentencing so long as

the defendant has an opportunity to respond in order that the court not rely on misinformation.”

United States v. Sisti, 91 F.3d 305, 312 (2d Cir. 1996) (internal quotation marks, citations, and

alterations omitted). Haessly was accorded that opportunity, and availed himself of it to argue

that the information from the Sentencing Commission was entitled to minimal weight. There is

no indication in the district court’s thorough and conscientious remarks about the reasons for

imposing the chosen sentence that the court gave undue weight to the challenged information.1


1
  We do note one concern. While the district court appropriately disclosed that it had sought the information, and
detailed the information that it received, it did not explain how, if at all, it had defined the “characteristics [of] Mr.
Haessly’s offense” or how the Sentencing Commission had selected the cases surveyed. We have no doubt that
Haessly (and the government) would have been entitled, on request, to be advised of the criteria used to identify
“similar” cases, the better to argue that his case was not in fact similar, and should have been treated as less (or
more) serious than those surveyed. Haessly, however, made no such request.



                                                             3
   Accordingly, we find no plain error affecting Haessly’s substantial rights.

   Finally, Haessly also argues that the district court erred by failing to specifically address the

conclusions reached in his psychosexual evaluation or specifically state why it did not impose a

shorter term of imprisonment. We find no error. “[W]e will not conclude that a district judge

shirked [his] obligation to consider the § 3553(a) factors simply because [ ]he . . . did not

expressly parse or address every argument relating to those factors that the defendant advanced.”

United States v. Fernandez, 443 F.3d 19, 30 (2d Cir. 2006), abrogated on other grounds by Rita

v. United States, 551 U.S. 338 (2007).

   II. Substantive Reasonableness

   Haessly also challenges the substantive reasonableness of his below-guidelines sentence.

“[O]ur review of a sentence for substantive reasonableness is particularly deferential.” United

States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012). “[O]nly those sentences that are so

‘shockingly high, shockingly low, or otherwise unsupportable as a matter of law’ that allowing

them to stand would ‘damage the administration of justice’” are substantively unreasonable. Id.

(quoting United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)). This is not such a sentence.

The record demonstrates that the district court carefully considered a number of relevant factors,

including Haessly’s self-reported personal history of sexual abuse, lack of criminal history,

emotional condition, potential for rehabilitation, military service, attempts to seek help, and

supportive family. The district court specifically noted the value of Haessly’s cooperation.

Confronted with the horrific nature of the offense conduct, which victimized nearly a thousand

boys, the district court scrupulously balanced these mitigating factors against the terrible harm

inflicted by Haessly’s crime and imposed a sentence well within the realm of substantive

reasonableness.


                                                  4
   We have considered all of Haessly’s remaining arguments and find them without merit. The

judgment of the district court is AFFIRMED.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                              5